DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.

 State of the Claims
Applicants reply dated August 28, 2020 amends claims 1, 11, and 14.  All other claims stand as previously presented.
Claims 1-14, directed to an inspection apparatus for an additive manufacturing system and associated method of inspecting an article during an additive manufacturing process, have been presented in the instant application.  Claim 2 has been cancelled thereby leaving claims 1 and 3-14 pending in the application.  Claims 12 and 13 have been withdrawn from consideration pursuant to the restriction requirement dated July 3, 2018 and applicant’s response thereto dated September 4, 2018.  In view of the foregoing, claims 1, 3-11 and 14 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended by the instant reply to recite the limitation that “the beam splitter [is] configured to directly pass a laser beam directly to a build area of the additive manufacturing machine” in lines 14-15.  At the outset, it is noted that the originally filed disclosure does not provide in haec verba support for the instant limitation.  Further, the ordinary and customary meaning of the term “directly” is variously and reasonably understood to mean “In a straight line of motion; with undeviating course; straight”, “At right angles to a surface; perpendicularly; vertically; not obliquely”, “Without the intervention of a medium or agent; immediately; by a direct process or mode.”, “Immediately (in time); straightway; at once.”, “As soon as, the moment after.”, or “Shortly; very soon; in a little while” ("directly, adv." OED Online. Oxford University Press, March 2021. Web. 11 May 2021.; https://oed.com/view/Entry/53307?redirectedFrom=directly#eid).  In the instant case, the Examiner finds a plurality of these divergent meanings for the term “directly” to be consistent with the originally filed disclosure, however it is unclear from either the originally filed disclosure or the claims precisely which definition Applicant intends for the meaning of the term as utilized in the claimed invention.  For example, in the embodiment of figure 1, a case may reasonably be made that the beam splitter (109) passes a laser beam to the work surface (301) (A) in a substantially straight line, (B) substantially perpendicularly to the surface, (C) without intervention of another lens element (i.e. without an intervening agent), and/or (D) temporally in a short while or immediately after briefly after passing the through the beam splitter.  In accordance with MPEP 2173.05(a)(III), when there is more 
Specifically regarding claim 11, parent claim 1, from which the instant claim depends, is directed to an inspection system “for an additive manufacturing machine”.  The recitation in the preamble of the claim of “for an additive manufacturing machine” is construed to constitute an intended use of the claimed inspection system and therefore the scope of claim is understood to be limited to the inspection system itself and not to be inclusive of the broader additive manufacturing apparatus.  Claim 11 however is exclusively directed to the manner in which the housing is mounted within the additive manufacturing machine.  It is unclear from the instant limitation whether Applicant intends to include or exclude the broader additive manufacturing apparatus by this recitation.  As such, it is not apparent precisely how the recitation that the housing of the inspection system is mounted to be movable within an additive manufacturing system materially and definitely limits the structure of the inspection system itself.  For this reason, the precise metes and bounds of the claim are rendered unclear and indefinite. For purposes of expediting examination, the Examiner understands that the scope of the claim is limited to the inspection system itself.
Regarding claim 14, see discussion above with respect to the recitation of the term “directly” in claim 1.  Claim 14 is rendered unclear and indefinite for substantially the same reasons as noted with respect to the rejection of claim 1 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 2017/0266727) in view of Webster (US 8,822,875).

Regarding independent claim 1, Nishino (US 2017/0266727) discloses ([0070]-[0079]) an inspection system for an additive manufacturing machine (abs), comprising: 
a housing (16) configured to be mounted to an internal construction (21) of the additive manufacturing machine (1) (see figure 1).  With reference to the instant figure 8, Nishino teaches a laser beam source (201) of the additive manufacturing machine and focusing optics (62) configured transmit the laser beam to a sample surface (101b) and to collect reflected light from the sample surface;
one or more detectors (64) configured to receive the reflected light; and 
one or more optical elements ((202), (204), (205), (66), (61), (63), and (62)) configured to allow the laser to pass through the inspection device (16) toward a build area of the additive manufacturing machine and to direct reflected light from the laser outlet to the one or more detectors within the housing.

    PNG
    media_image1.png
    406
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    528
    media_image2.png
    Greyscale

Nishino discloses ([0044]-[0045]) a first beam splitter (61) configured to pass a laser beam to a build area (101b) of the additive manufacturing machine, to direct the reflected light to the one or more detectors (64), and to split the laser beam into a reference beam and an interrogation beam in accordance with claim 1, lines 12-17.

Nishino teaches or otherwise renders obvious nearly every recited structural limitation of independent claim 1 as noted above.  The reference is however silent regarding the requirement wherein “the first beam splitter is the only beam splitter between the laser inlet and the laser outlet” as recited at claim 1, lines 17-18.  For this reason, it can be said that the prior art contained a device which differed from the claimed device by the substitution of one type of interferometer for another.  
	Webster (US 8,822,875) discloses an interferometric scanning system for measuring a material surface which advantageously obtains topographical information about a surface “before, during and/or after processing by a material modification beam, such as a laser”.  In the specific embodiment of figure 3, Webster teaches an embodiment wherein a single “modification laser” serves both as a means to 

    PNG
    media_image3.png
    427
    549
    media_image3.png
    Greyscale

	The Webster Inspection system comprises one or more optical elements (102) configured to allow the laser to pass there through towards a build area of the additive manufacturing machine and to direct reflected light via the focusing optics (116) to one or more detectors (118).  The one or more optical elements include a first beam splitter in optical communication with the laser (100) and the focusing objective (116).  The beam splitter (102) is configured to split the laser beam from the laser (100) into a reference beam which is directed off reference mirror (106) and into an interrogation beam which is directed to the substrate surface via mirror (107) and focusing optics (116).  In Webster, the first beam splitter (102) is the only beam splitter between the laser source and the substrate via focusing optics (116).  Further, in Webster, the laser beam is passed directly (i.e. without intervention) 
In view of the Webster reference, it is apparent that the substituted interferometric scanner system, namely a system comprising only a single beam splitter between the laser source and sample, and its function, namely wherein the beam splitter directly passes the laser beam directly to a build area of a work surface, was known in the art at the time of the invention.   One of ordinary skill in the art could have substituted the Webster interferometer for the interferometer of Nishino ((53A), see Nishino at [0072]) and the results of such a substitution would have been predictable.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, a skilled practitioner would have found motivation to pursue such a modification as a means to derive the above noted benefits of the Webster interferometer including, inter alia, the ability to advantageously acquire topographical information of the substrate “before, during and/or after processing by a material modification beam, such as a laser” as well as the advantage of automatic alignment between the imaging and processing beams of the 3D printer (see Webster at 21:32-49).

Inspection system housing per claim 1, lines 3-9:
Nishino teaches an inspection device (16) which is disposed entirely within the main chamber (21) of the additive manufacturing apparatus (1) (see figure 1) and which communicates with the controller ([0053]) via signal line (220).  The reference notes at [0014] and [0070] that figure 8 depicts a modified embodiment of the figure 1 inspection device.  
Nishino is silent regarding the arrangement of each of the optical components depicted figure 8 within the housing of the inspection device (16) as depicted at figure 1. The difference therefore between the prior art and the claimed invention is that Nishino is silent regarding the requirement of a 
Regarding the laser outlet and with reference to figure 8, Nishino teaches a laser source (201) and a series of optical components which direct the laser beam (L3) ultimately to a substrate surface (101b).  Light reflected from the surface is directed back through the focusing optics towards the detector (54).  It therefore serves to reason that the housing of inspection device (16) would require a laser outlet configured to allow the laser beam to exit from the housing (16) and to allow reflected light to enter into the housing in order to function in the manner disclosed.  Further, as the only connection to the housing (16) of Nishino is a signal line (220) for communication with the controller of the 3D printer (see figure 1), it serves to reason that the Nishino detectors, source laser, and focusing optics would be contained within the housing (16) of the inspection system (see figure 1).  
Further regarding this matter, Webster teaches plural embodiments wherein the inspection system comprises a housing having (1) a laser outlet configured to allow the laser beam to exit from the housing and to allow reflected light to enter into the housing and (2) wherein the laser source is located outside of the housing at a remote location from the material under work.  With particular reference to the instant figure 27 (see below figures 27, 28 and 51:3-37), Webster teaches that the laser focusing optics are contained within a housing and that the laser  source unit is external to this housing and remote from the sample under work.  The instant figure further teaches that the laser may be coupled to the optical arrangement via a fiber through a portal or window.  In each of the instant embodiments, Webster locates the sensitive equipment of the laser source at a location remote from the focusing optics and the material under work.  

    PNG
    media_image4.png
    525
    627
    media_image4.png
    Greyscale

Although Nishino  is silent regarding the details of the inspection device housing, the limitation requiring that the apparatus compromises a housing including a laser inlet  configured to allow a laser beam from a laser of the additive manufacturing to enter the housing  and also wherein the housing defines a laser outlet configured to allow the laser beam to exit from the housing and to allow reflected light to exit the housing does not patentably distinguish the claimed invention over Nishino in view of Webster and the ordinary skill in the art at the time of the invention.  
Regarding this matter, Nishino teaches that the laser (41) communicating with the nozzle device (14) is disposed outside of the main chamber (1) and that laser light is directed into the housing of the nozzle via line (210).  One having no more than an ordinary level of skill at the time of the invention would have found it an obvious matter to position the laser of the inspection system outside of the main chamber additive manufacturing chamber in the Nishino apparatus in like manner to the arrangement disclosed in Webster.  Such a modification would have constituted an obvious means to prevent unnecessary exposure of the sensitive laser oscillator components to contaminants within the Nishino build chamber.  Further, a skilled practitioner would have found it an obvious matter to provide for a port or opening within the Nishino inspection device (16) housing to allow transmission of laser light to the sample surface and to further permit gathering of reflected light from the sample surface.  As noted 
Regarding claim 3, see Webster figure 3, element (106).
Regarding claim 11, see discussion of claim 1.  Although Nishino teaches that the stage is movable in three axes ([0022]) configuring the nozzle and detector to be movable instead of the stage would have constituted an obvious extension over the prior art for a skilled practitioner in the arts at the time of the invention.  In the instant case, it is well known in the art of additive manufacturing devices that either the material feed nozzle or the stage or both may be relatively movable in three dimensions in order to relatively position the nozzle and the build stage.  
Regarding claim 14, see discussion of claim 1.  In the example embodiment of figure 8 of Nishino, a same laser used to heat and shape material during the additive manufacturing process is employed to interrogate the topology of the surface (see [0072]).  Further the embodiment of Webster at figure 3 employs a same laser to both heat the target material and to inspect the substrate surface.  With reference to Webster figure 3, the inspection system comprises one or more detectors (118) configured to analyze light received thereby, one or more optical elements (102) configured to direct a first portion of light from a laser (100) toward the at least one detector (118) and further configured to direct a second portion of light from the laser (100), after having reflected off an article (112) towards the at least one detector (118).  The optical elements include a first beam splitter (102) configured to pass a laser beam through the beam splitter to a build area and to reflect or refract the reflected light in a different direction than incident upon the beam splitter to the one or more detectors such that the . 


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 2017/0266727) and Webster (US 8,822,875) as applied to claim 1 and in further view of Sapatari (V. Saptari, Fourier-Transform Spectroscopy Instrumentation Engineering, SPIE Press, Bellingham, WA (2003); Chapter 5.4.1, pages 56-58)

Regarding claim 4, Webster teaches a Michelson type homodyne interferometer comprising a single laser detector (118).  For this reason, the reference is silent regarding the requirement wherein the one or more detectors include a plurality of detectors disposed within the housing per claim 4, wherein the apparatus comprises a second beam splitter configured to split the reflected light to directed the reflected light to each of the plurality of detectors per claim 5, wherein the second beam splitter is polarizing per claim 6, wherein the system further comprises a polarizer disposed in the laser inlet upstream of the beam splitter per claim 7, wherein the polarizer is a linear polarizer per claim 8, wherein the system further comprises a waveplate disposed downstream of the polarizer per claim 9, wherein the waveplate is a quarter-waveplate per claim 10.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of a polarized laser source, secondary polarizing beam splitter, and plural laser detectors.  
. 

Response to Arguments
Regarding the rejection of claims under 35 U.S.C. 103 over Nishino in view of Webster, Applicant advances the following arguments:

In response, Applicants arguments on this matter have been fully addressed at least pages 13-16 of the Official action dated April 28, 2020 and in the response to the request for reconsideration (box 12) of the Advisory action dated July 21, 2020.  The Examiners position stands as previously stated.

2) at page 7 of the reply, Applicant argues that Webster teaches a galvanometric mirror disposed between the objective and the beam splitter and thereby concludes that Nishino and Webster fail to teach a beam splitter “in direct optical communication with the build area”.  
In response, it is respectfully noted, that the claim language does not require the limitation that the beam splitter be “in direct optical communication with the build area”.  Rather, the claim only states  that the beam splitter is configured to “directly pass a laser beam directly to a build area of the additive manufacturing machine” (see claim 1 at lines 14-15).  As noted above in the grounds of rejection under 35 U.S.C. 112(b), the term “directly” as employed in the present claim language is ambiguous and does not, contrary to Applicants arguments, necessarily preclude the Galvnometric mirror of the Webster inspection system.  Additionally, for reasons noted in the above grounds of rejection under 35 U.S.C. 103, Nishino and Webster reasonably render obvious an inspection system meeting every recited limitation as recited in independent claim 1 including the provision where the beam splitter is configured to directly pass a laser beam directly to a build area of the additive manufacturing machine where the term “directly” is accorded the ordinary and customary meaning of the term consistent with the originally filed disclosure.  
 For at least the foregoing reasons, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. On this matter, Applicants attention is particularly directed to the newly discovered prior art reference to De Lega (US 6,195,168) which teaches interferometric metrology systems which are specifically relevant to the matter at hand in both the Nishino reference as well as applicants claimed and disclosed invention.  Of particular note, the embodiment of the instant figure 1 (see below) comprises an inspection system comprising a housing (see dashed line), a laser light source (12) (8:49-55), a detector (30) (9:10-17) disposed within the housing , a first beam splitter (18) configured to directly pass a laser beam directly to a work surface (52) and to direct the reflected light to the one or more detectors (30) wherein the first beam splitter (18) is configured to split the laser beam from the laser (12) into a reference beam (22) and an interrogation beam (20), wherein the first beam splitter is the only beam splitter between the laser source and the laser outlet (8:61-9:9).  It is further noted that the De Lega interferometer lacks a Galvnometric mirror between the beam splitter and the work surface.  That is, De Lega teaches an interferometer  comprising a first beam splitter which is “in direct optical communication” with the work surface under interrogation.

    PNG
    media_image5.png
    414
    510
    media_image5.png
    Greyscale




De Lega specifically noted that the disclosed interrogation system advantageously results in interferograms having interference fringes free of speckle (2:1-17), a larger field of view, lower the constraints of finite camera pixel size when measuring complex surfaces.  In view of the De Lega reference, it is apparent that the substituted interferometric scanner system, namely a system comprising only a single beam splitter between the laser source and sample and wherein the beam splitter is configured to directly pass a laser beam directly to the work surface in accordance with claim 1 at lines 14-15, and its function was known in the art at the time of the invention. Although not relied upon to support the above grounds of rejection, one of ordinary skill in the art could have substituted the De Lega interferometer for the interferometer of Nishino ((53A), see Nishino at [0072]) and the results of such a substitution would have been predictable.  The rationale to support a conclusion that the claim would have been obvious parallels that set forth above with respect to the modification of the Nishino apparatus with the Webster disclosed interferometer.  Again, the rationale is that the substitution of one known element for another yields predictable results to one of ordinary skill in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741